Citation Nr: 9909304	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  95-25 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased disability evaluation for 
psoriasis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970.

This appeal stems from a June 1995 rating decision of the RO 
that denied an increase in the veteran's service-connected 
psoriasis, which has been evaluated as 30 percent disabling.

The Board of Veterans' Appeals (Board) remanded this case in 
July 1997 for additional development.  The veteran was 
contacted by the RO in October 1997 so that he could provide 
information regarding recent treatment.  The veteran has not 
provided any such additional data.  The examination required 
by the remand has been completed, and the Board finds that 
this issue is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected psoriasis covers most of 
his body and has been observed by others to be exceptionally 
repugnant.

3.  The veteran and his spouse have credibly reported 
evidence of scaling or exfoliation of the veteran's skin; 
this observation has been supported by medical evidence.


CONCLUSION OF LAW

The schedular criteria for a 50 percent disability evaluation 
for psoriasis are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § Part 4, Diagnostic Code 7816-7806 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107.  The 
Board is also satisfied that all relevant evidence has been 
properly developed and that there is no further duty to 
assist in order to comply with the duty to assist as mandated 
by 38 U.S.C.A. § 5107.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the service 
medical records and all other evidence of record pertaining 
to the history of the disability in question have been 
reviewed.  Nothing in the historical record suggests that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to this 
disability.  See also Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (in evaluating a veteran's disability, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).

Service medical records reveal that in August 1968 the 
veteran had been diagnosed with pruritus.  In the months that 
followed, psoriasis was provisionally diagnosed; apparently 
this diagnosis was eventually concluded to be the proper one.

Service connection for psoriasis was granted in April 1971.  
A 10 percent evaluation was assigned at that time.  The 
evaluation was increased to 30 percent in a March 1975 rating 
decision.

The veteran was examined by the VA in March 1993, at which 
time he asserted that when he would apply for jobs, his 
psoriasis would be noticed on physical examination, and he 
would be automatically eliminated from the hiring process.

Several photographs of the veteran which were submitted in 
September 1994 show extensive areas of the veteran's legs, 
belly and back covered with large red blotches or patches.

The veteran was hospitalized by the VA from February 7, 1995 
to March 3, 1995 after his psoriasis had not responded to 
topical steroids.  He was therefore admitted for a modified 
Goeckerman protocol.  The skin, on examination, demonstrated 
approximately 60 percent total body surface area involvement 
with erythematous thickened scaling plaques to the trunk and 
all four extremities.  During hospitalization a topical 
steroid taper with occlusion and ultraviolet phototherapy 
were provided.  He responded well, such that at discharge all 
of his plaques were flat.  There was approximately 5 percent 
total body surface area that continued with mild erythematous 
involvement.

The veteran was examined by the VA in February 1998.  The 
examiner stated that the veteran had total body psoriasis.  
This was large plaque psoriasis with scaling, itching and 
many marks due to scratching.  The veteran indicated that he 
was a supervisor of an employment office.  In the summer, he 
indicated that he could not wear short sleeves or shorts 
because people would look at him.  He could not go to the 
beach or live a normal life.  He indicated that he had 
problems with his wife who could not become accustomed to his 
having psoriasis in his groin area.  Treatments were helping, 
but only temporarily.  There was no crusting or oozing from 
the lesions, nor systemic manifestations related to 
psoriasis.

Photographs were taken at the time of the February 1998 VA 
examination.  These appear to show more extensive lesions--
especially on the posterior and lateral portions of the lower 
extremities--than were shown in the earlier set of 
photographs.  Many other areas of involvement are exhibited 
as well.

The veteran's spouse submitted an unsigned statement in July 
1998.  Therein she discussed how the veteran's skin condition 
makes others uncomfortable, such that they might fear sharing 
a pool with him or fear that his condition is communicable.  
She noted that he had continual bleeding from open sores that 
would stain sheets, towels and undergarments.  The discarded 
skin cells would fill the air and fall in little piles.  She 
indicated that she did not want to touch the veteran, and 
described his body as a "grotesque shell".  She indicated 
that she was repulsed by his condition.

The veteran also submitted his own statement in July 1998.  
He asserted that he felt "like a leper."  He indicated that 
parents would direct their children to avoid him because his 
condition might be "contagious".  He discussed the problem 
of bloody stains left by his condition on his clothes and 
bedding.  He noted that skin scales would fall to the floor 
from his scratching.  He thought that guests would not eat 
food [at his home] because they believed that he might have 
prepared it.  He also discussed his perception that his wife 
was sickened by his condition and squeamish when she would 
touch him.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's service-connected psoriasis is 
currently evaluated as 30 percent disabling, analogous to 
eczema, under the provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7816-7806.  This evaluation contemplates constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  In order to be entitled to the highest 
evaluation of 50 percent for this disability, the veteran 
must demonstrate that there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or that the condition is exceptionally 
repugnant.  Applying these laws and regulations to the 
particular facts of this case, an increased rating is 
warranted.

The Board first notes that the July 1998 statements of the 
veteran and his spouse are credible.  His spouse described in 
vivid detail her thoughts and observations as to how she 
finds his condition grotesque and how she does not wish to 
touch him.  Her reaction to the veteran's condition, as well 
as the reaction of others that both of them reported, are 
credible and support the finding that his condition is 
exceptionally repugnant.

The criteria of the applicable diagnostic code appear to 
require that if exceptional repugnance is demonstrated, no 
more is required for a 50 percent evaluation to be awarded.  
Compare Johnson v. Brown, 7 Vet. App. 95 (1995) (where 
demonstrable unemployability was an independent basis under 
the former Diagnostic Code 9411 (1996) for granting a 100 
percent evaluation for a psychiatric disability).  While 
there was no crusting or oozing at the time of the 
examination, the Board considers as credible the reports of 
scaling skin cells that fall into piles from the veteran's 
scratching.  Both the veteran and his spouse are competent to 
proffer an opinion on this point, since it basically involves 
lay observation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); cf. Caluza v. Brown, 7 Vet. App. 498 (1995) 
(regarding the use of lay opinion in the service-connection 
context).  Moreover, the 1995 hospitalization report and the 
February 1998 VA examination report both document the 
scaling.  This scaling, or exfoliation, is another one of the 
criteria for a 50 percent evaluation.

The most recent VA examination indicated that there were no 
systemic manifestations.  The examiner did not, however, 
discuss whether there were nervous manifestations, per se, 
and the Board notes the potentially confounding variable in 
this equation: that the veteran is already service-connected 
for posttraumatic stress disorder.  With both exfoliation and 
exceptional repugnance having been demonstrated, the Board 
finds that further development is unnecessary in this case to 
determine whether there are nervous manifestations present 
that are attributable to the psoriasis.  The criteria for a 
50 percent evaluation for psoriasis have been met, and a 
higher evaluation is not available under the applicable 
diagnostic code.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § Part 
4, Diagnostic Code 7816-7806.

In reaching its decision, the Board has considered the 
complete history of the veteran's psoriasis as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Further, the Board finds that in this 
case the disability picture is not so exceptional or unusual 
so as to warrant a referral evaluation on an extraschedular 
basis.  It has not been shown that the service-connected 
psoriasis has, by itself, caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  He was employed as of the most recent VA 
examination, and there is only one hospitalization report of 
record pertaining to this service-connected disability.  38 
C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The criteria for an evaluation greater than that 
assigned have not been met or approximated as explained 
above.  38 C.F.R. § 4.7.

With respect to the rating assigned herein, the benefit of 
the doubt is resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to a 50 percent disability evaluation for 
psoriasis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

